RESOLUCIÓN
El 13 de julio de 2001, mediante Resolución, se enmendó el Art. 13 del Reglamento de la Administración del Sistema de Personal de la Rama Judicial, 4 L.P.R.A. Ap. XIII, para agilizar el proceso de reclutamiento de candidatos para los puestos de Secretarias Auxiliares del Tribunal I y Alguaci-les Auxiliares. Las particularidades y necesidades especia-les del Tribunal Supremo, por la naturaleza de las funcio-nes únicas en el sistema judicial de Puerto Rico, muchas de las que son ejecutadas a través de la Secretaría y de la *726Oficina del Alguacil de nuestro Tribunal, requiere que dicho procedimiento especial excluya de su aplicación a este Tribunal. En atención a ello, se enmienda el Art. 13(13.9) del Reglamento de la Administración del Sistema de Personal de la Rama Judicial a los únicos efectos de indicar que el procedimiento especial allí dispuesto no aplicará para el reclutamiento de los puestos que desempeñarán sus funciones en el Tribunal Supremo. Se añade a este ar-tículo un subinciso (10), que dispondrá lo siguiente:

Artículo 13.9 Procedimiento Especial de Reclutamiento y de-signación para los Puestos de Secretarias Auxiliares del Tribunal I y Alguaciles Auxiliares I

10. El procedimiento dispuesto en este Artículo no será de aplicación a los puestos de Secretarias Auxiliares del Tribunal I y Alguaciles Auxiliares que sean reclutados para llevar a cabo sus funciones en el Tribunal Supremo. Estos serán reclu-tados conforme al procedimiento ordinario, según dispuesto en los Artículos 13.1 y 13.5.
Esta enmienda entrará en vigor inmediatamente.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. Los Jueces Asociados Señores Rebollo López y Fuster Berlingeri no intervinieron.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo